ON MOTION FOR REHEARING
Mr. Chief Justice Del Toro
delivered the opinion of the court.
After this appeal was decided by judgment of February 5, 1935, reversing the judgment appealed from, the inter-vener-appellee Miguel Francisco ashed for a reconsideration by motion of March 5. The interested parties were heard on the merits of said motion on the 18th of this instant March.
The grounds upon which we based our opinion are not attacked. An entirely new question of jurisdiction is raised.
We agree with the intervener-appellee that, if he were correct, a rehearing should be granted, because if this court acquired no jurisdiction, its judgment would be void.
Let us see now if he is correct in maintaining that this Supreme Court did not acquire jurisdiction to hear the appeal.
He contends, in the first place, that the appeal was not notified to his co-defendant Batalla, and in fact it does not appear from the record that such notification was made. Since, however, it does appear from the record that, although the suit was begun against Batalla, the latter filed no pleading and the intervener Francisco was the one who raised the only contest considered and decided by the trial court, and it may be concluded that Batalla is not a real party contestant interested in the litigation, notice to him was not necessary in order for this court to acquire jurisdiction in accordance with the law and the cases.
In the second place, he maintains that it does not appear that he himself was notified of the taking of the ap*38peal. From the record it appears that the notice of appeal was given in time by mail to Rafael F. Barbosa, an attorney. From tbe certificate of service of tbe notice it does not appear expressly that tbe envelope deposited in tbe post office was duly stamped or that Barbosá was tbe attorney for tbe intervener Francisco; but it does appear from the record that Barbosa was the attorney by whom Francisco asked leave to intervene, filed his demurrer and bis answer, and who appeared at tbe trial together with bis other attorney Defendini. All this occurred before the talcing of tbe appeal. Afterwards it appears that the transcript of the record which the other attorney Defendini certifies as correct, was prepared with Barbosa as attorney for the intervener; that Barbosa and Defendini signed the brief of the inter-vener-appellee before this Supreme Court, and that Barbosa was the only one who appeared to represent and defend him at the hearing on the appeal.
Under these circumstances, both defects are cured, and one may be sure that the notice was given in time. If the certificate had to speak for itself, it would not be sufficient to find that notice had been served and that consequently the court had acquired jurisdiction, but in addition to the certificate, the facts speak, supplying its deficiencies. The cases cited by the intervener-appellee in his memorandum in support of his motion for rehearing refer to different situations, and are therefore inapplicable.
The motion for rehearing must be denied.